Citation Nr: 9904950	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
knees, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for hip pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for forgetfulness, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to March 
1991, including service in the Southwestern Asia theater of 
operations during the Persian Gulf War from January 1991 to 
March 1991, as well as a prior unverified period of inactive 
duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical diagnosis of a disability manifested 
by fatigue, which is related to the veteran's period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from a 
disability manifested by fatigue, which cannot be attributed 
to a known clinical diagnosis.

3.  There is no medical diagnosis of a disability manifested 
by joint pain of the knees, which is related to the veteran's 
period of active military service, nor is there any objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which shows that the veteran currently suffers 
from a disability manifested by joint pain of the knees, 
which cannot be attributed to a known clinical diagnosis.

4.  There is no medical diagnosis of a disability manifested 
by hip pain, which is related to the veteran's period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from a 
disability manifested by hip pain, which cannot be attributed 
to a known clinical diagnosis.

5.  There is no medical diagnosis of a skin rash, which is 
related to the veteran's period of active military service, 
nor is there any objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which shows that the 
veteran currently suffers from a skin rash, which cannot be 
attributed to a known clinical diagnosis.

6.  There is no medical diagnosis of a disability manifested 
by hair loss, which is related to the veteran's period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from a 
disability manifested by hair loss, which cannot be 
attributed to a known clinical diagnosis.

7.  There is no medical diagnosis of a disability manifested 
by forgetfulness, which is related to the veteran's period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from a 
disability manifested by forgetfulness, which cannot be 
attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

2.  A disability manifested by joint pain of the knees was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R.§§ 3.303, 3.317 (1998).

3.  A disability manifested by hip pain was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

4.  A skin rash was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1998).

5.  A disability manifested by hair loss was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

6.  A disability manifested by forgetfulness was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In that regard, the record reflects 
that the veteran had active military service in the Southwest 
theater of operations during the Persian Gulf War.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 regarding 
chronic disability due to undiagnosed illness apply.  The 
veteran's qualifying military service, her reported 
complaints, and the unique nature of the statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render the veteran's claims plausible.  The Board 
finds that the evidence of record allows for equitable 
resolution of the claims on appeal, and that the duty to 
assist the veteran in establishing these claims has been 
satisfied.  38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from a chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that she currently 
experiences fatigue, joint pain of the knees, hip pain, a 
skin rash, hair loss, and forgetfulness, as a result of her 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  She maintains that 
her rashes and stiffness is constant and that these 
conditions are worsening. 

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of the claimed disorders, 
aside from a March 1991 reference to a minor left knee strain 
that had resolved.  Following service separation, a January 
1994 VA outpatient treatment record reveals that the veteran 
was seen with complaints of a rash, which she reported began 
during service.  The diagnosis was intermittent dermatitis.  
An August 1994 VA outpatient treatment record also reflects 
that the veteran was seen for complaints of a skin rash.  An 
August 1994 VA examination report reveals that the veteran 
reported that she first noticed the rash while in service, 
and that the rash was intermittent, flat, and non-flaking, 
and she would treat the rash with hydrocortisone cream.  The 
examiner indicated that there was no rash present at that 
time, and the diagnosis was history of intermittent rash.

In the August 1994 VA examination, the veteran complained of 
fatigue and stiffness in the knees, particularly after 
sitting for long periods of time.  The veteran also 
complained of forgetfulness, and hair loss, although no 
balding spots.  The examiner indicated that there was no knee 
swelling or deformity, nor was there any subluxation, lateral 
instability, loose motion, or limited range of motion of the 
knees.  There was also no limited hip motion noted, or 
crepitus in any of the veteran's joints.  The examiner stated 
that the veteran's hair appeared normal consistency and 
thickness.  VA x-ray reports were unremarkable for the knees, 
and the impression for the hip was early changes of 
degenerative joint disease, more in the right hip.  In July 
1997, the veteran was scheduled for additional VA 
examinations to evaluate her claimed disorders, but she 
failed to report to those examinations.

In light of the foregoing, the Board is unable to find any 
objective indications, see 38 C.F.R. § 3.317(a)(2), that the 
veteran suffers from any chronic disability or disabilities 
manifested by fatigue, joint pain of the knees, hip pain, 
skin rash, hair loss, and forgetfulness.  As such, there is 
no basis for establishing service connection due to an 
undiagnosed illness, under 38 U.S.C.A. § 1117. 

Moreover, as there are no medical diagnoses of current 
disabilities manifested by fatigue, joint pain of the knees, 
hip pain, hair loss, and forgetfulness, there is also no 
basis for establishing service connection under 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That is, there has been no 
showing that the veteran currently suffers from the foregoing 
disabilities, that can be shown to have been incurred or 
aggravated by an incident of active military service.  In 
regard to the veteran's claim for service connection for a 
skin rash, the Board notes that the medical evidence of 
record reflects a diagnosis of an intermittent skin rash by 
history.  However, there is no medical evidence of record 
that the veteran currently has a skin rash, and even 
accepting the presence of a skin rash, there is no medical 
opinion of record that relates any current skin rash to an 
incident of the veteran's active military service.  As such, 
there is no basis for service connection for a skin rash, 
either as due to an undiagnosed illness, or as incurred 
during active military service.  

In reviewing the veteran's claims, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), however, there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise allow for a favorable 
resolution of the veteran's claims.




ORDER

Entitlement to service connection for disabilities manifested 
by fatigue, joint pain of the knees, hip pain, skin rash, 
hair loss, and forgetfulness, to include as due to an 
undiagnosed illness, is not warranted, and the appeal is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


